Citation Nr: 1241860	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a disability manifested by an abnormal pap smear, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for an abnormal pap smear, to include cervical dysplasia, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In a rating decision dated in December 1996, the RO denied the appellant's claim of entitlement to service connection for disability manifested by an abnormal pap smear.  

2.  Evidence received since the December 1996 decision includes evidence that is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a disability manifested by an abnormal pap smear.



CONCLUSION OF LAW

As new and material evidence has been received, the claim for service connection for a disability manifested by an abnormal pap smear is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the issue decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for an abnormal pap smear in December 1996.  The Veteran filed a notice of disagreement in December 1996.  A statement of the case was issued in August 1997.  In a statement submitted in October 1998, the Veteran withdrew her appeal.

The basis for the denial of service connection for an abnormal pap smear in December 1996 was that the evidence did not show that the Veteran had developed an active disease process.  In the decision, the Veteran was advised that if she later developed a disease process, she should reopen her claim with medical evidence of a disease process.

The pertinent evidence of record in December 1996 consisted of service treatment records (STRs), VA outpatient treatment records, and statements from the Veteran.

Evidence received since the December 1996 rating decision includes additional VA and private treatment records and lay statements from the Veteran.  Specifically, records of pap smears conducted in December 1997 and February 2008 revealed evidence of dysplasia and condyloma.  Additionally, an April 2008 record of a cervical cone biopsy revealed condylomatous dysplasia.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and relates to a previously unestablished element of entitlement to service connection--namely, they provide evidence of a possible disease process manifested by abnormal pap smears.  Accordingly, this evidence is sufficient to reopen the previously-denied claim.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a disability manifested by abnormal pap smears is granted.


REMAND

VA is required to provide a VA examination or obtain a medical opinion in claims for disability compensation when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claim for service connection for a disability manifested by abnormal pap smears, the Board notes that the Veteran had abnormal pap smears while on active duty.  Service treatment records show that in September 1995, a pap smear revealed atypical squamous cells of undetermined significance, suggestive of an HPV-associated process.  Another pap smear conducted in November 1995 revealed atypical squamous cells of undetermined significance.  In December 1995, a service examiner noted that the Veteran's cervix was tender to a cotton tipped swab.  

Post service, pap smears conducted in December 1997 and February 2008 revealed evidence of dysplasia and condyloma.  Additionally, an April 2008 record of a cervical cone biopsy reveals that condylomatous dysplasia was found.

The Veteran has not been afforded a VA examination in connection with this claim.  Given the in-service evidence of abnormal pap smears and the post-service evidence of dysplasia and condyloma, the Board finds that a gynecological examination is warranted to determine whether the Veteran's current gynecological disorders are etiologically related to her active service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC/RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA gynecological examination.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  All studies or tests deemed necessary should be conducted. 

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each gynecological disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO/AMC should adjudicate the Veteran's reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be issued an appropriate supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


